State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 17, 2015                   520870
________________________________

In the Matter of RONALD
   BURGESS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   October 27, 2015

Before:   McCarthy, J.P., Garry, Devine and Clark, JJ.

                             __________


     Ronald Burgess, Stormville, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier III disciplinary determination that found him
guilty of drug use. The Attorney General has advised this Court
that the determination at issue has been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the mandatory $5 surcharge
has been refunded to petitioner's inmate account. As petitioner
has received all the relief to which he is entitled, the matter
                              -2-                  520870

must be dismissed as moot (see Matter of Shields v Prack, 131
AD3d 774, 775 [2015]).

     McCarthy, J.P., Garry, Devine and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court